ORDER
The Office of Disciplinary Counsel has filed a petition asking the Court to place respondent on interim suspension pursuant *278to Rule 17, RLDE, Rule 413, SCACR, because he has been charged with a serious crime, specifically, possession with intent to distribute cocaine, distribution of cocaine and distribution of cocaine within one-half mile of a school, and because he could pose a substantial threat of serious harm to the public and the administration of justice.
IT IS ORDERED that the petition is granted and respondent is suspended from the practice of law in this State until further order of this Court.
/s/Jean H. Toal, C.J. FOR THE COURT